32 Ill. App.2d 339 (1961)
177 N.E.2d 867
Peter S. Sarelas, Plaintiff-Appellant,
v.
Phillip S. Makin, alias Phillip S. Marinacos; and Basil Christoforacos, alias Hristos Cokinis; and John C. Gekas, Defendants-Appellees.
Gen. No. 48,391.
Illinois Appellate Court  First District, First Division.
October 16, 1961.
Rehearing denied November 20, 1961.
Peter S. Sarelas *340 of Chicago, plaintiff-appellant Pro Se.
John C. Gekas of Chicago, defendant-appellee, Pro Se (Gerald A. Serritella, of counsel).
(Abstract of Decision.)
Opinion by MR. JUSTICE BURMAN.
Affirmed.
Not to be published in full.